Citation Nr: 1241407	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-32 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a cold injury to right lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a cold injury to left lower extremity.

3.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran moved during the appeal and jurisdiction of his claims has been transferred to the RO in Nashville, Tennessee.

In October 2010, the Veteran provided testimony before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.  At that time, a claim of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a low back disability was on appeal.  In an April 2011 decision, the Board reopened the claim and remanded it for additional development and adjudicative action.  While the claim was in remand status, the RO awarded service connection for a low back disability.  See January 2012 rating decision.  Thus, that issue is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  

The Board also remanded the claims involving residuals of a cold injury to the bilateral lower extremities for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  On this note, Virtual VA shows a July 2012 letter to the Veteran wherein the RO noted it had received a notice of disagreement regarding the denial of entitlement to a TDIU.  The notice of disagreement is not in the claims file or in Virtual VA.  Regardless, the Board finds the claim for a TDIU is already part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 448 (holding that "a request for TDIU is best understood as part of an initial claim for VA disability compensation ... or as a particular type of claim for increased compensation").  Thus, the fact that the Veteran submitted a notice of disagreement does not impact the Board's jurisdiction of the claim.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a cold injury to right lower extremity are not manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

2.  Residuals of a cold injury to left lower extremity are not manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for residuals of a cold injury to right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

2.  The criteria for an evaluation in excess of 20 percent for residuals of a cold injury to left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected cold injury residuals of the right and left feet are rated under Diagnostic Code 7122, which provides for a 20 percent rating is for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  

Note (1) states to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2) states that each affected part is to be evaluated separately and the ratings combined in accordance with 38 C.F.R. § 4.25 and § 4.26. 

At the October 2010 hearing before the Board, the Veteran testified that his feet were numb and that he had a dark circle on his right foot.  See transcript on page 13.  He described his feet being frostbitten in service.  Id. at 18-19.  The Veteran reported that his back and feet negatively impacted his balance.  Id. at 20.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of evaluations in excess of 20 percent for each lower extremity.  The reasons follow.

While the Veteran has complained of pain, numbness, and cold sensitivity, the preponderance of the objective evidence is against a finding that the Veteran has two or more of the six symptoms that would establish the basis to award a 30 percent evaluation for either or both extremities.  To reiterate, those symptoms are: (1) tissue loss; (2) nail abnormalities; (3) color changes; (4) locally impaired sensation; (5) hyperhidrosis; and (6) x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  There is evidence the Veteran has locally impaired sensation.  For example, the July 2007 VA examiner wrote there was slight diminished sensation in the digits of both feet.  See id.  The September 2011 VA examiner noted decreased sensation in both feet.  This establishes one of the symptoms listed.  However, the evidence does not establish that the Veteran has tissue loss.  In both the July 2007 and September 2011 VA examination reports, the examiners specifically noted there was no tissue loss.  See id.  As to nail abnormalities, the July 2007 examiner stated the nails were normal, there was no loss of nail and no evidence of any fungal infection of the nails.  See id.  The September 2011 examiner wrote there was no fungus and no nails were affected.  See id.  As to color changes, both examiners reported that the Veteran's feet color were normal.  See id.  As to hyperhidrosis, the July 2007 examiner described the skin on the Veteran's feet as being normal to touch and warm.  The September 2011 examiner described the skin on the Veteran's feet as having normal temperature, moisture, and texture.  Finally, x-rays of the feet fail to show any abnormalities.  The Veteran had an x-ray of his left foot done in June 2007 and an x-ray of the right foot done in July 2007, and both were normal.  October 2011 x-rays of the feet showed "no significant bony abnormality."  Thus, of the six symptoms described for which the Veteran would need at least two of them in order to warrant the 30 percent evaluation, the Veteran has only one of the symptoms.  The evidence does not support an award of a 30 percent evaluation for either foot.

The Board must address some inconsistencies in the record.  The Veteran reported excessive sweating in his feet at the time of the July 2007 VA examination, but denied hyperhidrosis at the September 2011 examination.  This is not the first time the Veteran has provided inconsistent facts.  For example, when the Veteran's feet were examined in January 2005, he reported to the VA examiner that he had been treated for fungal infections of the feet by his primary care provider but stated the infection was in remission at that time.  See examination report.  However, at the July 2007 examination, the examiner wrote, "He has not had any fungal infections of his toes" and at the September 2011 VA examination, the examiner noted there was no history of recurrent fungal infections.  See reports.  Thus, the July 2007 and September 2011 reports, which would indicate no history of a fungal infection, contradict the January 2005 report.  

The Board does not think there are outstanding records from a private primary care physician pertaining to a fungal infection of his feet because the Veteran has stated on two occasions that all of his medical treatment has been with VA.  See February 2004 VA Form 21-4138, Statement in Support of Claim (stating, "I have no private medical records that apply to my claim for [service-connected] disability compensation.  All my treatment has been at VAMC [Little Rock]" and September 2004 Contact Note (stating, "The [V]eteran came into the office and states that he has received treatment at the Little Rock VAMC for bronchitis and feet condition....  [A]ll treatment has been at the VA.").  Of record are VA treatment records from 1977 to 2012, and there is no evidence in these records of the Veteran having a fungal infection on his feet.  Thus, the Board finds as fact that the Veteran has not had any fungal infections of his feet, and that his report of such symptom in January 2005 is not credible.

Like the nail changes, the Veteran has been inconsistent with reports of whether he has hyperhidrosis or excessive sweating of his feet.  In January 2005, October 2005, and July 2007, the Veteran reported having excess sweating of his feet.  In September 2011, he denied such symptom.  Of record are VA examination reports from March 1977, February 1995, October 1995, January 2005, October 2005, July 2007, and September 2011, and none of the examiners reported excess sweating of the feet when examining the feet.  Accordingly, the medical evidence of record, which does not indicate that he has hyperhidrosis, outweighs the Veteran's statements. 

The Veteran's inconsistent statements are not limited to symptoms associated with his feet.  He has reported inconsistent facts with respect to his education.  For example, in a March 1997 VA Form 21-527, Income-Net Worth and Employment statement, he reported having finished high school and one year of college.  See item # 16.  In a VA Form 21-526, Veteran's Application for Compensation or Pension, received in January 1998, the Veteran again reported having finished high school and one year of college.  See item # 23A.  However, in June 2005 and April 2007 VA Forms 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, he reported having finished high school only.  See item # 21.  On top of this, the Veteran provided inconsistent facts in the June 2005 and April 2007 VA Forms 21-8940 regarding his employment.  For example, in June 2005, he indicated he last worked in 2004.  See item # 16D.  In April 2007, he indicated he last worked in 2000, see item # 16D, which ignored the fact that he reported employment in 2004 that lasted nine months in the June 2005 VA Form 21-8940.

As a result of these multiple inconsistent statements, the Board has accorded the Veteran's report of symptoms associated with his feet significantly lessened probative value.  See also February 2007 and January 2008 VA treatment records (diagnosed with malingering); February 2008 VA treatment record (described as having highly-manipulative behavior); and March 2008 VA treatment record (examiner noted the Veteran's report of symptoms associated with a psychiatric disorder were not consistent and raised questions as to its validity).  It finds significantly more probative the objective clinical findings made by medical professionals in describing the symptoms associated with the Veteran's feet upon physical examination.  Because the medical professionals have not reported witnessing hyperhidrosis, the Board will not find as fact that the Veteran's feet experience such symptom.

The Board is aware that in the January 2005 VA examination report, the examiner noted there were spots of hyperpigmentation on both feet, which one could argue is evidence of "color changes."  However, these hyperpigmented areas have been described in the October 2005 and July 2007 VA examination reports, and both examiners wrote that the Veteran's feet were normal in color when addressing the clinical findings related to residuals of a cold injury.  See examination reports.  Additionally, in the September 2011 VA examination report, the examiner wrote that the Veteran's feet were normal in color.  Thus, the Board finds that the description of the hyperpigmented areas on the feet is not indicative of "color changes" as described under Diagnostic Code 7122.  

The Board notes that peripheral neuropathy of the feet has been diagnosed, which has been attributed to diabetes mellitus.  See April 2009, September 2009 and June 2010 VA treatment records.  Nevertheless, numbness and impaired sensation were considered in assigning the 20 percent evaluation for his cold feet injury residuals.  As this symptomatology is contemplated by the currently assigned 20 percent evaluation, to assign a separate evaluation for the same symptoms would constitute pyramiding.  See 38 C.F.R. § 4.14 (2011). 

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. 111.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required. When a service-connected disability or disabilities affects employment in ways not contemplated by the rating schedule, section 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his 20 percent ratings for residuals of a cold injury to the right and left feet inadequate.  The criteria described under Diagnostic Code 7122 under the 20 percent evaluation describe the symptoms the Veteran experiences in his feet.  For example, the Veteran has arthralgia or other pain, numbness, and locally impaired sensation.  These symptoms are contemplated in the 20 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  A rating in excess of the currently assigned 20-percent evaluations is provided for certain manifestations of a cold injury, which the Veteran does not have, as laid out in detail above.  See id.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology during the appeal period.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  See 38 C.F.R. § 3.321(b)(1).  Therefore, no referral for extraschedular consideration is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.104, Diagnostic Code 7122.  

Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart, supra, as the evidence does not show that a higher rating is warranted for any distinct period(s) of time.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

II.  Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO did not provide notice to the Veteran prior to the July 2007 rating decision on appeal.  Regardless, the Veteran has not been harmed by this for several reasons.  One, the July 2007 rating decision on appeal granted the Veteran an increased rating from 10 to 20 percent for each lower extremity.  Thus, the Veteran's May 2007 claim for increase was successful.  Two, in the July 2007 rating decision, the RO explained why it found the Veteran met the criteria for a 20 percent evaluation and why it found he did not meet the criteria for a 30 percent evaluation.  In explaining why he did not warrant a 30 percent evaluation, the RO informed the Veteran of the evidence necessary to substantiate a claim for an evaluation in excess of 20 percent.  Three, prior to the Veteran's notice of disagreement, the RO then sent the Veteran a notice that substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) by identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter notified the Veteran of the type of evidence necessary to substantiate a claim for an increased rating.  In addition, the Veteran was informed of how ratings and effective dates are assigned.  Four, in July 2008, the RO readjudicated the claim.  Thus, any timing error was harmless and not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

As to duty to assist, VA obtained VA treatment records up through January 2012.  The more recent records were obtained in connection with the April 2011 Board remand.  The Veteran has informed VA that he has not received treatment outside of VA for his feet.  See September 2004 "Contact Note," stating, "[A]ll treatment has been at the VA."  VA provided the Veteran with examinations in July 2007 and September 2011.  In the July 2007 VA examination report, the examiner did not indicate whether he had reviewed the claims file, but noted he had reviewed the October 2005 VA examination that addressed the Veteran's feet.  The Board does not find that the failure to indicate the claims file had been reviewed has made that examination inadequate.  The July 2007 examiner addressed the relevant clinical findings pertaining to the Veteran's feet to determine the level of severity of the disability under the applicable Diagnostic Code.  

The September 2011 examination was provided in connection with the Board's April 2011 remand.  The Board requested that the examiner review the claims file and address the specific criteria in evaluating cold injury residuals.  In the September 2011 VA examination report, the examiner noted she had reviewed the claims file and medical records and she addressed the specific criteria for a determination of whether the Veteran would be entitled to a higher rating under Diagnostic Code 7122.  Thus, the September 2011 examination is adequate.

The Board finds there has been substantial compliance with April 2011 remand instructions of obtaining VA treatment records, providing the Veteran with an examination, and readjudicating the claims for increase in a January 2012 supplemental statement of the case.  

As mentioned in the Introduction, VA provided the Veteran with a hearing before the Board in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2010 hearing, the undersigned fully explained the issues involved.  See transcript on page 2.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice, as the evidence necessary to determine the level of severity of the service-connected right and left lower extremities is in the claims file.  VA has provided the Veteran with the criteria that would establish a higher rating.  Additionally, there is evidence in the record that would establish a basis to award a higher evaluation if such evidence was credible (hyperhidrosis, nail abnormalities).  Therefore, to the extent that the undersigned did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.

The Board notes that there is an issue raised with respect to receipt of additional VA treatment records and whether the agency of original jurisdiction reviewed them at the time of the January 2012 supplemental statement of the case (not sent to Veteran until March 2012), which addressed the claims for increase involving residuals of cold injuries to the feet.  This would raise an issue of whether the Board should (1) remand the claims for the agency of original jurisdiction to consider this evidence in the first instance or (2) seek a waiver from the Veteran's representative.  See 38 C.F.R. § 20.1304(c) (2011) (When "pertinent evidence" is received after appeal has been certified to the Board, that evidence "must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.").  However, the Board finds that the agency of original jurisdiction likely reviewed the records, and if it did not, the Veteran is not prejudiced by the Board considering this evidence in the first instance.  This is explained below.

Virtual VA shows that VA treatment records from September 2011 to January 2012 were added in January 2012.  In the January 30, 2012, supplemental statement of the case, the agency of original jurisdiction listed the evidence considered at that time.  It noted that it had reviewed VA treatment records dated from October 2006 to August 2011.  It did not, however, indicate that either the Veteran's Virtual VA file or the VA treatment records from September 2011 to January 2012 were reviewed.  However, in listing the evidence it considered, it wrote, "Rating decision, dated 01-26-2012.  Notification sent on 01-30-2012."  In the January 26, 2012, rating decision, which considered multiple issues, other than the current claims for increase, the agency of original jurisdiction listed "Treatment records, Tennessee Valley Healthcare System from January 1998 through January 2012" under the "Evidence" it considered in deciding those claims.  Thus, the January 26, 2012, rating decision included the treatment records up to January 2012 as part of the evidence considered, and the January 2012 supplemental statement of the case included consideration of the January 26, 2012, rating decision in the evidence considered.  This leads the Board to conclude that the agency of original jurisdiction considered this evidence at the time of the January 2012 supplemental statement of the case.

Additionally, the January 2012 supplemental statement of the case did not specifically list consideration of the September 2011 VA examination under the "evidence" considered, but the agency of original jurisdiction addressed it and the clinical findings reported in the "reasons and bases" for its determination, which would lend credence to the Board's finding that the VA treatment records were reviewed at the time of the January 2012 supplemental statement of the case (the September 2011 VA examination report is part of these records on Virtual VA).  Also, the Veteran underwent a VA examination in January 2012, wherein the examiner addressed the effect that the feet had on the Veteran's ability to work (the examiner found that the severity of the Veteran's feet would not be disabling for sedentary and/or physical employment).  This VA examination and the conclusion described in parentheses) was also addressed in "reasons and bases" of the January 2012 supplemental statement of the case and is part of the VA treatment records on Virtual VA.  For these reasons, the Board finds it likely that the agency of original jurisdiction reviewed the VA treatment records on Virtual VA in connection with the Veteran's claims for increase decided herein.

However, if, by chance, the agency of original jurisdiction did not review these records on Virtual VA, the Board finds there has been no prejudice to the Veteran.  The Board has reviewed these records from September 2011 through January 2012.  There is a December 2, 2011, VA treatment record that shows the examiner wrote, "Neuro/Psych: absent sensation noted bilat on feet, with negative monofilament testing, No acute neuro deficits appreciated on gross exam."  Thus, this record addresses numbness in the Veteran's feet.  There is also a December 12, 2011, VA treatment records, wherein the examiner wrote, "Multiple hyperpigmentation noted dorsum, medial, lateral side of feet."  Both of these clinical findings would be "pertinent" to the claims for increase, as they involve symptoms on the Veteran's feet.  However, these clinical findings are duplicative of clinical findings already demonstrated at the times of the July 2007 and September 2011 VA examinations.  These clinical findings were documented in medical records prior to December 2011.  Thus, for this reason, the Board does not find that the failure to either remand these claims for the agency of original jurisdiction to consider this evidence or seek a waiver from the Veteran's representative is prejudicial to the Veteran.  

The Board concludes VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of a cold injury to right lower extremity is denied.

Entitlement to an evaluation in excess of 20 percent for residuals of a cold injury to left lower extremity is denied.


REMAND

The Board finds additional development is warranted before the Board can decide the issue of entitlement to a TDIU, which is described below.

The Board obtained a medical opinion regarding whether the service-connected residuals of a cold injury to right and left lower extremities prevented the Veteran from obtaining and retaining substantial gainful employment.  However, since that determination, the Veteran was awarded service connection for lumbosacral strain with degenerative joint disease.  The Veteran has consistently reported that his back disability has contributed to his inability to work.  Thus, the Board finds a new opinion must be obtained that takes into account all of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to the Veteran that date from January 2012.

2.  After the above development is completed, schedule the Veteran for a VA examination to provide an opinion regarding the occupational impairment caused by the service-connected disabilities.  The claims file must be provided to the examiner for review.  The examiner should be informed that the Veteran is service connected for the following disabilities at the following disability evaluations: 

(i) Residuals of a cold injury to 
      right lower extremity			20 percent 
(ii) Residuals of a cold injury to 
      left lower extremity				20 percent 
(iii) Lumbosacral strain with 
   degenerative joint disease 			20 percent (iv) Tinnitus					10 percent
(iv) Hearing loss 					  0 percent 

The examiner is asked to answer whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure and follow substantially gainful employment as a result of the service-connected disabilities, taking into account his education level (completion of high school and one year of college) and work background, but not his age or other non-service connected disabilities.  

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his skill set and educational background (completion of high school and one year of college).

The examiner must provide a complete rationale for any stated opinion.

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

4.  If the examiner provides an opinion that the Veteran is unable to secure and follow substantially gainful employment as a result of the service-connected disabilities, the RO should then refer the case for extraschedular consideration under 38 C.F.R. § 4.16(b), as the Veteran's combined disability rating does not meet the criteria under 38 C.F.R. § 4.16(a).

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


